MEMORANDUM **
Antonio Alvarado-Torres appeals from the 60-month sentence imposed upon re-sentencing, following his guilty-plea conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant’s September 15, 2006, motion to file a supplemental designation of record to include the reporter’s transcript filed in case number 05-50171 is granted.
Alvarado-Torres contends that the district court erred by failing to state its reasons for “increasing” his sentence by nine months between the beginning of the sentencing hearing and its conclusion the following day. We disagree. We conclude that the district court did not “increase” his sentence, took into account the appropriate sentencing factors, and imposed a reasonable sentence. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S.-, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.